December 21, 1933. The opinion of the Court was delivered by
The decree of his Honor, Circuit Judge Johnson, appealed from by certain of the defendants, is satisfactory to this Court. That decree and the report of the special referee will be reported. *Page 250 
In addition to the reasoning for the conclusion reached by the Circuit Judge, we are of the opinion that his holding may be sustained upon one further ground not adverted to in the decree. Undoubtedly, it was the intention of the county treasurer and the sureties on the bond of the bank, sued on in this action, that the bond should be given according to, and in conformity with, the requirements of the special statute as to Pickens County, requiring the taking of a bond by the county treasurer for bank deposits. The intention and purpose of the parties being to comply with the statute, technical defects and errors in the writing of the bond do not invalidate the instrument. When a bond is given in compliance with the provisions of a statute, the Court will hold liberally the wording and terms of the bond to carry out the statutory purpose. See Plumleyv. Stewart et al., 165 S.C. 316, 163 S.E., 777.
The judgment of this Court is that the decree of the lower Court be affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.